436 U.S. 850 (1978)
TERK
v.
GORDON, DIRECTOR, NEW MEXICO DEPARTMENT OF FISH AND GAME, ET AL.
No. 77-1042.
Supreme Court of the United States.
Decided June 12, 1978.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO
PER CURIAM.
This case originated as a challenge, under the Privileges and Immunities Clause, U. S. Const., Art. IV, § 2, cl. 1, and under the Fourteenth Amendment, to New Mexico's statutes requiring licenses to hunt game in that State. A three-judge United States District Court upheld the State's statutory provisions insofar as they imposed higher license fees for nonresidents than for residents, but the court also ruled that the statutes governing the allocation of licenses to hunt certain rare species of game were unconstitutional. Plaintiff-appellant Terk, a Texas resident, appeals from that portion of the District Court's judgment that upheld the New Mexico fee discrimination. The defendant-appellees, who are the Director of the State's Department of Game and Fish and the members of the State Game Commission, did not seek review of that portion of the judgment that held the allocation of licenses to be unconstitutional.
The issue as to the fee discrimination between residents and nonresidents is controlled by this Court's recent decision in Baldwin v. Montana Fish & Game Comm'n, ante, p. 371. On appellant Terk's appeal, therefore, the judgment of the *851 United States District Court is affirmed. We express no view, however, on the allocation issue as to which no review was sought.
Affirmed.